Citation Nr: 1222607	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether an overpayment of educational assistance benefits in the calculated amount of $5,674.90 was properly created.

2.  Entitlement to a waiver of recovery of an overpayment of educational assistance benefits in the calculated amount of $5,674.90.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 2003 to May 2004, including service in Southwest Asia (Iraq/Kuwait) from January 2003 to April 2004.  He also served on active duty for training (ACDUTRA) from September 18, 2000 to February 9, 2001, along with additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) from a determination of the Education Center at the St. Louis RO that the Veteran was overpaid educational benefits in the amount of $5,674.90 after August 19, 2007.

The Board remanded the instant matter in January 2011.


FINDINGS OF FACT

1.  In September 2001, the Veteran applied for VA education benefits. 

2.  The Veteran was transferred to the Individual Ready Reserves (IRR) on March 15, 2006. 

3.  On September 6, 2005, the Veteran requested Chapter 1607 education benefits retroactive to July 2004.

4.  In October 2008, the Department of Defense (DOD) notified VA that the Veteran separated from the Selected Reserves on March 15, 2006.

5.  VA subsequently stopped all Chapter 1607 education benefits as of March 15, 2006 and adjusted the Veteran's delimiting date to August 20, 2007 due to his activation in January 2003; an initial overpayment of $10,891.10 resulted.

6.   A VA award action paid the Veteran Chapter 1606 education benefits from March 15, 2006 to August 20, 2007 and resulted in an offset of the overpayment in the amount of $5,216.20; the total amount of overpayment was reduced to $5,674.90.

7.  The $5,674.90 indebtedness at issue did not result from fraud, misrepresentation, or bad faith on the part of the Veteran.

8.  The Veteran had a major role in the creation of this indebtedness due to his failure to notify the RO of his transfer into the IRR. 

9.  The failure of the Government to insist upon its right to repayment of the assessed overpayment indebtedness would result in unjust enrichment of the Veteran, inasmuch as he accepted benefits to which he was not entitled. 

10.  The Veteran did not change his position to his detriment and recovery of the overpayment would not deprive his of basic necessities. 

11.  The collection of the indebtedness would not defeat the purpose of the education benefit program, or otherwise be inequitable.


CONCLUSIONS OF LAW

1.  The debt created by the payments of educational assistance benefits in the amount of $5,674.90 is valid.  38 U.S.C.A. §§ 501, 3323; 38 C.F.R. §§ 1.911, 21.9695 (2011). 

2.  Recovery of the payment of educational assistance benefits in the amount of $5,674.90 would not be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Court of Appeals for Veterans Claims (CVAC) has held that the notice and duty to assist requirements of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) do not apply to a claim for waiver of recovery of an overpayment.  The CVAC also observed that the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, includes its own notice procedures.  Barger v. Principi, 16 Vet. App. 132 (2002).  In addition, the notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

The Board remanded the instant matter in January 2011.  The Agency of Original Jurisdiction (AOJ) was instructed to obtain copies of any correspondence/documents pertinent to the Veteran's request for a waiver.  An audit was then to be conducted setting forth the amounts paid to the Veteran as well as the amounts properly due and the Committee on Waivers and Compromises (COWC) was to adjudicate the Veteran's challenge of the validity (and amount) of debt at issue.  If the overpayment was found to be properly created, the Veteran was to be allowed the opportunity to submit additional evidence.  Such documents and such an audit are located in the claims file.  The COWC adjudicated the issue of the validity of the education debt and provided the Veteran with the opportunity to submit additional evidence.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Validity of Debt

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Moreover, a claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501; 38 C.F.R. § 1.911(c). 

In order for the Board to determine that the overpayment was not properly created, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171  1997). 

The CVAC noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000). 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits in excess of the amount to which he or she was entitled. 38 C.F.R. § 1.962.  A request for waiver of overpayment of any benefits, other than loan guaranty, must be made within 180 days following the date of a notice of indebtedness issued by VA to the debtor.  The 180 day period may be extended if the debtor demonstrated to the RO that, as a result of VA error or the postal service, or other circumstances beyond his or her control, there was a delay in his or her receipt of notification of indebtedness beyond the time normally required for mailing.  38 C.F.R. § 1.963(b). 

A veteran, surviving spouse or child who is receiving compensation must notify the VA of all circumstances which will affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1).

The Montgomery GI Bill-Selected Reserve (MGIB-SR) program (Chapter 1606, of Title 10, United States Code) is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  38 C.F.R. § 21.7520.  It was established to encourage membership in units of the Selected Reserve of the Ready Reserve.  10 U.S.C.A. § 16131(a).  The Reserve components decide who is eligible for the program.  The VA verifies eligibility through the DOD. VA makes the payments for the program.  38 C.F.R. § 21.7540. 

As in this case, a Guardsman, may initially become eligible when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; or when he or she is appointed, or is serving as a reserve officer and agrees to service in the Selected Reserve for a period of not less than six years in addition to any other period of obligated service in the Selected Reserve.  10 U.S.C.A. § 16132; 38 C.F.R. § 21.7540(a)(1).  An individual may also establish a higher payment rate for their benefit if they have a skill or specialty designated by the Secretary concerned and other applicable factors as delineated at 10 U.S.C.A.    § 16131(h)(1).  See 38 C.F.R. §§ 21.7631(g), 21.7636(b) (2010).  Such higher payment is referred to as a "kicker." 

The Guardsman must also complete his or her initial period of active duty for training and must be participating satisfactorily in the Selected Reserve; must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under Chapter 30, Title 38 of the United States Code; and must have met the requirements for a secondary school diploma (or an equivalency certificate) before applying for educational assistance.  38 C.F.R. § 21.7540(a)(2)- (5).   Here, the Veteran graduated from high school. 

Ending dates for eligibility are prescribed by 38 U.S.C.A. § 16133  and 38 C.F.R.    § 21.7550.  In essence, the ending date for eligibility is the date the individual is separated from the Selective Reserve.  There are other provisions that relate to an extension of benefits because of a separation due to disability, etc., but these are not applicable in this case.  Finally, the actual period of entitlement can be extended if the individual served on active duty pursuant to orders issued under sections 12301(a), 12301(d), 12301(g), 12302, or 12304 of Title 10 of the United States Code.  10 U.S.C.A. § 16133(b)(4); 38 C.F.R. § 21.7550(b). 

In addition to the above program, education benefits are also available to members of the Selected Reserve under Chapter 1607 of Title 10 of the United States Code. See 10 U.S.C.A. §§ 16161 -16166 (West Supp. 2010).  The program, known as the Reserve Educational Assistance Program (REAP), extends benefits to any member of a Guard or Reserve unit who served on active duty after September 11, 2001, for a contingency operation and who served at least 90 consecutive days or more. Individuals become eligible as soon as they reach the 90-day point, regardless of duty status.  The period of entitlement to benefits is 36 months.  10 U.S.C.A.         §§ 16162, 16163.

The individuals are entitled to the benefits while they remain a member of the Selected Reserve of the Ready Reserve, in the case of a member called or ordered to active service while serving in the Selected Reserve.  See 10 U.S.C.A.                     § 16164(a)(1).  Termination of assistance will occur when the member separates from the Ready Reserve as provided for under Section 16164(a)(1).  See 10 U.S.C.A. § 16165(a)(2).  There is an exception that allows for assistance to be provided to a member of the Selected Reserve who incurs a break in service in the Selected Reserve if the member continues to serve in the Ready Reserve during and after such a break in service.  10 U.S.C.A. § 16165(b). 

A March 2001 Notice of Basic Eligibility (NOBE) detailed his basic eligibility for the Selected Reserve Educational Assistance program.  The Veteran was required to serve six years in the Selected Reserves, have a high school diploma, complete initial active duty for training (IADT) and not receive financial assistance under Sections 2107 of title 10 U. S. C. (i.e. a ROTC Scholarship).  This document indicated that his entitlement to unused educational benefits expired on the earlier of the following two dates: 1) the 10th anniversary of eligibility to benefits if he remained a member in good standing during that period and 2) on the date of separation from the Selected Reserves.  This document was signed by the Veteran.

(DOD Chapter 16 Data Records indicate that the Veteran was awarded multiple payments between April 2002 and August 2005.

In September 2005, the Veteran submitted a Request for Change of Program or Place of Training and sought Chapter 1607 benefits for the earliest effective date due to his activation in January 2003.  He then called in March 2006 and requested that he be paid Chapter 1607 benefits retroactively to July 2004.

A June 2006 Chapter 16 VA-REAP Eligibility Data printout indicated that the Veteran had been reactivated on January 21, 2003 and that this activation ended on May 2, 2004.  He had been called or ordered to active service in support of an identified contingency or national emergency serving for 90 or more consecutive days.

A January 2007 Chapter 1607 VA-REAP Eligibility Data form indicated that the Veteran's eligibility was terminated on April 30, 2006.  His eligibility was terminated as he transferred/separated from Selective Service status and Original Reserve Component Category for Chapter 1607 was Selected Reserve.  All Chapter 1607 "original Selected Reserve" segments were to be terminated.

An August 2008 Chapter 1607 VA-REAP Eligibility Data form also indicated that the Veteran's eligibility was terminated on April 30, 2006 as his eligibility was based on transfer from the selective reserves (SELRES) and the original Reserve Component Category for eligibility was SELRES.

An October 2008 notation indicated that the Veteran's Chapter 1606 eligibility was terminated on March 15, 2006 as he received an Honorable Discharge and was transferred to the IRR for the remainder of his military service obligation (MSO).

A November 2008 notation indicated that the Veteran's delimiting date had been adjusted for Chapter 1606 benefits as he had served for a total of one year three months and 11 days of active duty when activated in January 2003. This period of service was added to the four months period provided by statute, resulting in an adjusted date of October 26, 2007.  Chapter 1607 benefits were then stopped and his Chapter 1606 delimiting date was adjusted to October 26, 2007.

A March 2011 letter detailed the COWC's decision regarding the Veteran's request for waiver of his Chapter 1606 education debt.  This letter indicated that the Veteran was not entitled to Chapter 1606 education benefits after his transfer to the IRR on March 15, 2006, with an extended delimiting date due to his mobilization in January 2003, resulting in an adjusted delimiting date of October 26, 2007.  Once alerted to the Veteran's change in status, VA stopped all Chapter 1607 benefits after March 15, 2006 and paid Chapter 1606 education benefits until the last award ending date, August 20, 2007.  This change resulted in an overpayment of $10,981.10.  An offset of $5,216.60 in Chapter 1606 benefits was applied, reducing the overpayment to $5,674.90.

There is no question that there was an overpayment of VA benefits.  The Board must initially determine whether that overpayment was validly created.  The CVAC has held that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided. 

The COWC has charged the Veteran with an $5,674.90 overpayment of additional VA benefits, created when the Veteran was paid educational benefits after being transferred to the IRR on March 20, 2006.  The Veteran has not disputed the amount of the charged indebtedness, but appears to question the propriety of the debt at all, and has argued that VA committed error by awarding him benefits for which he was not entitled.  In addition, the Veteran's representative has argued that no educational debt was incurred as the Veteran had completed his initial service obligation, i.e. six years in the Selected Reserves.

After having carefully considered the matter, and for the reasons expressed immediately below, the overpayment was validly created and the debt was proper.  The Veteran was advised in a March 2001 NOBE that his eligibility for educational benefits would expire on the date of separation from the Selected Reserve.  While the Board is sympathetic to the Veteran's contentions that he believed that the DOD would notify VA of his change in the status, the fact remains that he was made aware that it was his obligation to do so.  While it may have been administrative error for DOD to not inform VA that the Veteran had transferred to the IRR, the Veteran's failure to apprise the RO of his situation also contributed to the erroneous payment.  See Jordan, supra. 

VA may only pay educational assistance to an eligible Veteran under the provisions of the law.  Neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  DOD has certified that the Veteran was transferred to the IRR on March 15, 2006 and the Veteran has not contended that this information is inaccurate.  VA has no authority to alter the eligibility determination made by DOD.  The regulations reflect that determinations of eligibility for MGIB-SR benefits are within the sole purview of the Armed Forces.  38 C.F.R. §§ 21.7540, 21.7550.  In addition, the Veteran's representative argument that the Veteran had properly completed his service obligation and was entitled to educational benefits during this period is without merit as the law clearly states that the ending dates for eligibility is the date the individual is separated from the Selected Reserves.  See 38 U.S.C.A. § 16133; 38 C.F.R. § 21.7550. 

As a result of ineligibility for benefits for some of the period, an overpayment to the Veteran was created.  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including educational assistance benefits.  38 C.F.R. § 1.956(a).  Whenever VA finds that an overpayment of educational assistance benefits has been made to a Veteran, the amount of such overpayment shall constitute a liability of such veteran to the United States and may be recovered in the same manner as any debt.  38 U.S.C.A.   § 3685(a), (c); 38 C.F.R. § 21.7644.  For these reasons, the Board finds that the overpayment debt in the amount of $5,674.90 was proper.

Waiver of Overpayment

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963. 

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

Generally, for a notice of indebtedness issued on or after April 1, 1983, a request for waiver of the indebtedness shall only be considered if made within 180 days following the date of notice.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  There is no issue of timeliness in the Veteran's case as the request for a waiver was received within 180 days following the date of notice of indebtedness. 

The Board has carefully reviewed the entire record, in light of the Veteran's contentions and the applicable law and regulations, and finds that recovery of the overpayment of education benefits would not be against equity and good conscience.

The failure of the Government to insist upon its right to repayment of this debt would result in the Veteran's unjust enrichment at the expense of the Government, and that, in this case he did not, according to the available record, change his position to his detriment as a result of the award.  38 C.F.R. § 1.965(a)(5-6).  In essence, the Veteran received $5,674.90 to which he was not entitled, and did not, in relying upon the amount received, act against his own interest with respect to any unrelated opportunity or obligation. 

The Veteran's principal argument is that collection of the educational assistance benefits is that such recovery would cause a financial hardship on his family.  His March 2009 Financial Status Report indicates that the total monthly income of the Veteran and his wife was $3,259.37 and his total monthly expenses was $3,937.00, resulting in a monthly deficit of $677.03.  He reported a total of $130.00 of cash in the bank and on hand.  It is clear that the Veteran has limited financial resources.  However, the Veteran's monthly expenses include $800.00 per month in payments for consumer debt, and based on the Veteran's age and income potential for the next 3 to 5 years, collection of the debt would not deprive his of the basic necessities.  After taking care of basic necessities such as rent and food, the Veteran is expected to accord a debt to VA the same regard given to any other debt.  It is significant that the Government is not seeking immediate payment of the entire amount owed.  Based on the foregoing, evidence that the Veteran is able to pay monthly installments of the amount owed, as he does his other expenses, the Board finds that repayment of the Government debt would not deprive the Veteran, or his family, the basic necessities of life.  38 C.F.R. § 1.965(a)(3).

Further, the Board finds that recovery of the overpayment would not nullify the objective for which the VA benefits were intended.  Specifically, the purpose of Chapter 1606 educational assistance is to encourage membership in units of the Selected Reserve.  10 U.S.C.A. § 16131(a); 38 C.F.R. § 21.7500.  To recover the overpayment would not negate the fact that the Veteran was indeed provided education benefits for each academic term during which he was deemed eligible.  38 C.F.R. § 1.965(a)(4).

The Board notes that DOD's notification to VA that the Veteran was ineligible for education benefits may not have been timely, as such was sent more than two years subsequent to the date upon which the Veteran transferred to the IRR.  However, DOD and VA are distinct entities and there is no evidence that VA failed to act in a timely manner on the notification it received from DOD in October 2008, as it appears that VA sopped all educational benefits within three weeks of receiving this notification from VA.  The Veteran was notified in the March 2001 NOBE that his entitlement to educational assistance benefits would normally expire on the date of separation from the Selected Reserve.  Thus, the Board finds that in balancing of faults, there is no appreciable difference in fault by VA versus fault by the Veteran under the circumstances of this case.  38 C.F.R. § 1.965(a)(1-2). 

In sum, consideration of equity and good conscience as to the facts and circumstances in the Veteran's case does not indicate a need for reasonableness and moderation in the exercise of the Government's rights.  In view of the Board's findings, recovery of the educational assistance benefits in the amount of $5,674.90 would not be against equity and good conscience.  Accordingly, the Veteran's request for a waiver must be denied. 


ORDER

The overpayment of educational assistance benefits in the calculated amount of $5,674.90 was properly created.

Waiver of recovery of an overpayment of educational assistance in the amount of $5,674.90 is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


